Citation Nr: 1809762	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-22 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K.H., and K.C.


ATTORNEY FOR THE BOARD

R. Asante, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Air Force from November 1963 to February 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

In April 2017, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing.  A transcript is of record.


FINDING OF FACT

The Veteran has a disability rated as permanent and total, but not additional disabilities independently ratable at 60 percent or more; and his service-connected disabilities do not cause him to be in need of regular aid and attendance or housebound.


CONCLUSION OF LAW

The criteria for SMC based on the need for aid and attendance or on housebound status have not been met.  38 U.S.C. §§ 1114, 5107 (2012); 38 C.F.R. §§ 3.102, 3.350, 3.351, 3.352 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Contentions

The Veteran asserts that he is entitled to SMC based on his need for aid and assistance due his inability to take care of himself and perform daily tasks such as cooking a meal, feeding himself, taking a shower, dressing and undressing himself, attending to needs of nature, and gripping things with his hand.  He asserts his inability to perform such tasks is a result of his clubbed hand which he relates to his service-connected asbestosis.  Additionally, he asserts that he entitled to SMC based on him being housebound due to his inability to drive because of blackout spells.  See June 2014 VA Form 9 and April 2017 Board Hearing Transcript at 8, 25, 32.

II.  Applicable Law

SMC is payable when a Veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as: inability of the claimant to dress or undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his daily environment.  "Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).

SMC is also payable at the housebound rate where the Veteran has a single service-connected disability rated as 100 percent and, in addition: (1) has a service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability, and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  38 U.S.C. § 1114(s); 38 C.F.R. § 3.350(i).  The requirement of "permanently housebound" status will be considered to have been met when the Veteran is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities which it is reasonably certain will remain throughout his lifetime.  See 38 U.S.C. § 1502(c); 38 C.F.R. § 3.351 (d)(2).

III.  Analysis

Service connection is in effect for asbestosis rated as totally disabling from October 31, 2006.  The Veteran's only other service-connected disability is bilateral hearing loss which is rated noncompensable from September 10, 2002.  

Several years prior to the claim on appeal, the Veteran underwent a VA-contract examination in June 2007 for his service-connected asbestosis.  The examiner noted the Veteran as having shortness of breath, coughing, and easily contracting infections which require bed rest of one week long up to three times a week.  She also noted that he is limited in physical activity due to loss of energy and shortness of breath.  She indicated no clubbing or cyanosis was present.

Additionally, the Veteran underwent several VA examinations in connection with the current claim, for the purpose of determining housebound status or need for aid and attendance.  

In a January 2013 VA examination report, a VA clinician discussed the difficulties that the Veteran experiences.  The clinician did not indicate that any of noted difficulties were due to the Veteran's service-connected asbestosis and hearing loss disabilities.  Rather, the clinician specifically indicated that right hand and leg weakness restricted the Veteran from performing the listed activities and functions.  The clinician indicated that the Veteran can leave his house whenever needed, but needs assistance getting in and out of a vehicle.  The clinician also noted the Veteran's inability to cook for himself, but the indicated this was due to the fact that the Veteran just cannot cook.  The clinician also noted the Veteran's inability to drive himself due to blackout spells, or handle his own financial affairs.  The Veteran required assistance with bathing and attending to other hygiene needs as he falls often.  He also indicated that the Veteran has dizziness, memory loss, and poor balance that affect his ability to perform self-care, ambulate or travel beyond the premises of his home.  The examiner noted he can feed himself, is not legally blind, and does not require nursing home care or medical management.  The Veteran can leave his home whenever needed, but he does require assistance getting in and out of vehicles.

In a Statement of Attending Physician completed in February 2013, the Veteran's physician indicated that he has brief blackout episodes.  Diagnoses included neuropathy, gait difficulty, staring episodes, and osteoarthritis.  The physician noted that the Veteran can leave the house when needed with the assistance of his wife.  The doctor also noted the Veteran's ability to: walk and use the bathroom unassisted, undress/dress himself (although he needs some assistance), wash and keep himself clean and presentable, and protect himself from everyday hazards of life.  The examiner indicated that the Veteran is not confined to a nursing home, bedridden or blind.  

In a March 2014 VA examination report, a VA clinician indicated that the Veteran's current diagnoses included coronary artery disease (CAD), chronic obstructive pulmonary disease (COPD), and chronic back and knee pain.  The clinician indicated that the Veteran's knee and back pain restricted him from performing the listed activities and functions.  There were no limitations of the upper extremities.  The examiner noted the Veteran's inability to cook for himself and or drive.  The examiner indicated he can feed himself, is not legally blind, and does not require nursing home care.  Dizziness, memory loss, poor balance and inability to drive also affect his ability to perform self-care, ambulate or travel beyond the premises of his home.

In a January 2015 VA examination report, a VA clinician indicated that the Veteran's current diagnoses included osteoarthritis, peripheral neuropathy, CAD, and COPD.  The examiner specified weakness in the legs and unsteady gait as disabilities that restrict the Veteran from performing daily functions.  There were no limitations of the upper extremities.  The examiner indicated the Veteran's memory was poor and that it takes great effort for him to get ready and leave the house.  The examiner also noted his inability to: cook for himself.  The Veteran required assistance with bathing and attending to other hygiene needs, medication management and driving.  The examiner noted he can feed himself, is not legally blind, and does not require nursing home care.

In light of the evidence of record the Veteran does not qualify for SMC based on housebound status.  

First, the Veteran has a single service-connected disability rated as total (i.e. asbestosis), but he does not have additional service-connected disabilities independently ratable at 60 percent, separate and distinct from this 100 percent service-connected disability involving different anatomical segments or bodily systems.  The Veteran's only other service-connected disability is hearing loss, rated noncompensable.  See 38 C.F.R. § 4.25.  Second, and finally, the evidence does not show that the Veteran is substantially confined to his dwelling or home due to the severity of his service-connected disabilities.  Rather, the evidence reflects that with his effort and assistance from others the Veteran can leave his home.  As such, he is not permanently housebound or substantially confined to his house or its immediate premises due to service-connected disabilities.  Therefore, the criteria for SMC at the housebound rate are not met.  38 U.S.C. § 1114.

Further, the evidence shows that the Veteran also does not meet the criteria for SMC based on the need for aid and attendance.  The evidence demonstrates that he is not so helpless as to be in need of regular aid and attendance within the meaning of 38 C.F.R. § 3.352(a) as a result of his service-connected disabilities.  The clinicians have indicated in their reports that the Veteran's symptoms of right hand and leg weakness, chronic back and knee pain, osteoarthritis, and weakness in the legs and unsteady gait- none of which have been associated with the service-connected asbestosis or bilateral hearing loss- caused the Veteran's current functional limitations.  Further, with regard to the Veteran's specific contention that he has clubbed fingers or right hand weakness related to service-connected asbestosis, this is simply not supported by the record.  There is no competent evidence of record that indicates the Veteran has clubbed fingers, or that his right hand weakness is due to his service-connected asbestosis.  Moreover, there is also no indication that his other symptoms of record that could render him helpless are due to his service-connected disabilities.  Lastly, the Veteran is not shown to have suffered the anatomical loss or loss of use of any extremity, he is not blind in either eye, nor is he permanently bedridden or in a nursing home.  

The Board acknowledges the Veteran is competent to report his ongoing symptoms which are capable of lay observation and describe his physical limitations.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, the Board finds the objective assessments by medical providers to be more accurate assessments of his physical capabilities.  Id.  The clinical record and VA examination reports fail to show that symptoms from any of his service-connected disabilities result in the need for aid and attendance of another person.  The evidence does not show that the Veteran's service-connected disabilities have resulted in his inability to perform activities of daily living or to protect himself in his daily environment.  38 C.F.R. § 3.352(a).  

The Board acknowledges that the Veteran's various health challenges and disabilities impact his life and limit his ability to do all of the things he would like to do.  However, the Board finds the objective assessments and opinions from the VA examiners to be highly persuasive as to whether the Veteran requires the aid and attendance of another person as a result of his service-connected disabilities.  

As such, the most probative evidence shows that the Veteran's service-connected disabilities do not result in the need of aid and attendance, nor is he housebound.  As the preponderance of the evidence is against the claim, the reasonable doubt rule does not apply and the claim is denied.  38 U.S.C. § 5107(b). 


ORDER

Entitlement to SMC based on the need for aid and attendance or on housebound status is denied.



____________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


